Exhibit 10.1

EXECUTION VERSION

 

MORGAN STANLEY SENIOR FUNDING, INC.

1585 Broadway

New York, NY 10036

 

BANK OF AMERICA, N.A.

MERRILL LYNCH, PIERCE, FENNER &

SMITH INCORPORATED

One Bryant Park

New York, NY 10036

CONFIDENTIAL

July 18, 2017

Crown Castle International Corp.

1220 Augusta Drive

Suite 600

Houston, TX 77057

Attention: Daniel K. Schlanger, Senior Vice President and Chief Financial
Officer

Project Beacon

$7,100,000,000 Senior Unsecured Bridge Facility

Commitment Letter

Ladies and Gentlemen:

You have advised Morgan Stanley Senior Funding, Inc. (“Morgan Stanley”), Bank of
America, N.A. (“BofA”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated
(together with its designated affiliates, “MLPFS” and, together with Morgan
Stanley, BofA, the Additional Agents (as defined below) and the Additional
Committed Lenders (as defined below), “we” or “us”) that you intend to
consummate the Transactions (such term and each other capitalized term used but
not defined herein having the meanings assigned to them in the Term Sheets (as
defined below)).

In connection with the Transactions, each of Morgan Stanley and BofA (in such
capacity, each, an “Initial Committed Lender” and, together with any Additional
Committed Lenders appointed as described below, collectively, the “Committed
Lenders”) hereby commits to provide 50% of the Bridge Facility upon the terms
and subject to the conditions set forth or referred to in this commitment letter
(this “Commitment Letter”) and in the Summary of Principal Terms and Conditions
attached hereto as Exhibit A (the “Bridge Facility Term Sheet” and, together
with the Summary of Conditions Precedent attached hereto as Exhibit B (the
“Conditions Exhibit”), the “Term Sheets”). Those matters that are not covered by
or made clear under the provisions hereof and of the Term Sheets are subject to
the approval and agreement of us and you. The commitments of each Committed
Lender in respect of the Bridge Facility shall be several and not joint.

You hereby appoint each of Morgan Stanley and MLPFS to act, and each of Morgan
Stanley and MLPFS hereby agrees to act, as a joint lead arranger and a joint
bookrunner for the Bridge Facility (in such capacity, each, a “Lead Arranger”
and, collectively, the “Lead



--------------------------------------------------------------------------------

Arrangers”), upon the terms and subject to the conditions set forth or referred
to in this Commitment Letter and in the Term Sheets. You also hereby appoint
(a) Morgan Stanley to act, and Morgan Stanley hereby agrees to act, as sole
administrative agent for the Bridge Facility and (b) MLPFS to act, and MLPFS
hereby agrees to act, as sole syndication agent for the Bridge Facility, in each
case upon the terms and subject to the conditions set forth or referred to in
this Commitment Letter and in the Term Sheets. Each of Morgan Stanley and MLPFS,
in such capacities, will perform the duties and exercise the authority
customarily performed and exercised by it in such roles. It is further agreed
that Morgan Stanley shall have “left side” designation and shall appear on the
top left of any Information Materials (as defined below) and all other offering
or marketing materials in respect of the Bridge Facility. You agree that no
other agents, co-agents, arrangers or bookrunners will be appointed, no other
titles will be awarded and no compensation will be paid in connection with the
Bridge Facility, unless you and we shall agree; provided that, you may appoint
additional co-arrangers, agents, co-agents, managers or co-managers and allocate
to such additional financial institutions (or their lending affiliates)
economics of the Bridge Facility (with any such allocation ratably reducing the
economics of the Bridge Facility that are allocated to Morgan Stanley and MLPFS;
provided, however, that (x) each of Morgan Stanley and MLPFS shall retain its
respective economics set forth in the Fee Letter and (y) no Additional Agent (as
defined below) shall be entitled to greater economics in respect of the Bridge
Facility than any of Morgan Stanley and MLPFS) as determined by you in
consultation with Morgan Stanley and MLPFS (it being understood and agreed that,
to the extent you appoint any such additional financial institutions (or their
lending affiliates), the commitments allocated to each of Morgan Stanley and
BofA (but not, for the purpose of clarity, any Additional Committed Lender) in
respect of the Bridge Facility will be permanently reduced ratably by the amount
of the commitments allocated to such additional financial institutions (or their
lending affiliates) upon the execution by such additional financial institutions
(or their lending affiliates) of customary joinder documentation and,
thereafter, each such additional financial institution (or its lending
affiliate) shall constitute an “Additional Agent” and/or an “Additional
Committed Lender”, as applicable, hereunder and under the Fee Letter).

We reserve the right, prior to or after the execution of definitive
documentation for the Bridge Facility (the “Senior Bridge Credit
Documentation”), to syndicate all or a portion of the Committed Lenders’
commitments hereunder to one or more financial institutions that will become
parties to such definitive documentation (the financial institutions becoming
parties to such definitive documentation, together with the Committed Lenders,
being collectively referred to as the “Lenders”), it being understood and agreed
that we will not syndicate to those persons that are identified in writing to us
on or prior to the date hereof (collectively, the “Disqualified Institutions”).
The selection of such financial institutions (a) from the date hereof until the
date that is 45 days from the date hereof (the “Initial Syndication Period”)
shall be made jointly by you and us (it being understood that your approval
shall not be required with respect to any Lender otherwise identified in writing
as an approved Lender by you and us prior to the date hereof (such Lenders, the
“Approved Lenders”)) and (b) following the Initial Syndication Period, if and
for so long as a Successful Syndication (as defined in the Fee Letter) has not
been achieved, shall be made by us in consultation with you. Notwithstanding our
right to syndicate the Bridge Facility and receive commitments with respect
thereto and other than as set forth in the proviso below, no Committed Lender
shall be relieved, released or novated from its

 

2



--------------------------------------------------------------------------------

obligations hereunder (including its obligation to fund the Bridge Facility on
the Bridge Funding Date) in connection with any syndication, assignment or
participation of the Bridge Facility, including its commitment in respect
thereof, until after the initial funding under the Bridge Facility on the Bridge
Funding Date has occurred; provided, however, the commitments of each Committed
Lender hereunder with respect to the Bridge Facility shall be reduced
dollar-for-dollar, on a ratable basis, and each Committed Lender shall be
relieved, released and novated from its obligations hereunder (including its
obligation to fund the Bridge Facility on the Bridge Funding Date) as and when
commitments for the Bridge Facility are received from Lenders (and during the
Initial Syndication Period, from Lenders selected pursuant to the syndication
process set forth in the immediately preceding sentence), but only to the extent
that each such Lender both (i) is either (x) a Lender that is a party to the
Credit Agreement (as defined in the Bridge Facility Term Sheet) as of the date
hereof (an “Existing Lender”) or (y) a commercial or investment bank (each, an
“Investment Grade Lender”), whose senior unsecured long-term indebtedness has
investment grade ratings by each of Moody’s Investor Services, Inc. (“Moody’s”)
and S&P Global Ratings (“S&P”) and (ii) becomes (x) party to this Commitment
Letter as an “Additional Committed Lender” with respect to the Bridge Facility
pursuant to customary joinder documentation or other documentation, in each
case, reasonably satisfactory to us and you (which you agree to execute promptly
upon our reasonable request) or (y) party to the Senior Bridge Credit
Documentation as a “Lender” thereunder. It is understood that on the Bridge
Funding Date, each Committed Lender’s obligation to fund its commitment under
the Bridge Facility shall be limited to its then-outstanding commitment (as such
commitment may have been reduced as forth herein). We may decide to commence
syndication efforts promptly, and you agree, until the earliest of (x) the
termination of the syndication by us, (y) the date a Successful Syndication is
achieved and (z) the date that is 45 days after the Bridge Funding Date (such
earliest date, the “Syndication Date”), actively to assist (and to use your
commercially reasonable efforts to cause the Acquired Companies to actively
assist to the extent not in contravention of the Merger Agreement) us in
completing a timely and orderly Successful Syndication. Such assistance shall
include (a) your using commercially reasonable efforts to ensure that the
syndication efforts benefit materially from your existing banking relationships,
(b) direct contact during the syndication between your senior management,
representatives and advisors, on the one hand, and the proposed Lenders, on the
other hand, in all cases at times and locations to be mutually agreed upon,
(c) your assistance (and using your commercially reasonable efforts to cause the
Acquired Companies to assist to the extent not in contravention of the Merger
Agreement) in the preparation of a customary Confidential Information Memorandum
for the Bridge Facility and other customary marketing materials to be used in
connection with the syndication (collectively, the “Information Materials”),
(d) the hosting, with us, of not more than three meetings or telephone
conferences with prospective Lenders at times and locations to be mutually
agreed upon, (e) using your commercially reasonable efforts to procure ratings
for the Bridge Facility and the Notes from each of S&P and Moody’s prior to the
launch of general syndication and (f) there being no competing issues,
offerings, placements or arrangements of debt securities, equity securities or
commercial bank or other credit facilities of you being issued, offered, placed
or arranged (other than, with respect to you and your subsidiaries, including,
following the Acquisition, the Acquired Companies, (i) the Bridge Facility,
(ii) the Notes (or any other debt securities issued to refinance the Bridge
Facility in whole or in part), (iii) the Equity Offering (or any other equity
securities issued to refinance the Bridge Facility in whole or in part),
(iv) with respect to the Acquired Companies, debt permitted

 

3



--------------------------------------------------------------------------------

to be incurred pursuant to the terms of the Merger Agreement, (v) intercompany
debt, (vi) borrowings under existing credit facilities and any amendments
(including the Revolver Upsize Amendment; provided that syndication of the
Revolver Upsize Amendment shall not be launched prior to the termination of any
commitment with respect to the Backstopped Amendment), extensions, renewals,
replacements or refinancings thereof (provided, that the aggregate principal
amount of any existing term loan facilities (other than in respect of accrued
and unpaid interest, fees and expenses) shall not be increased pursuant to this
clause (vi)), (vii) capital leases, letters of credit, purchase money and
equipment financings incurred in the ordinary course of business, (viii) other
debt in an aggregate principal amount up to $500,000,000 and (ix) the issuance
of any equity in connection with any employee stock plan or employee
compensation plan) without the consent of the Lead Arrangers (such consent not
to be unreasonably withheld) if such issuance, offering, placement or
arrangement could reasonably be expected to materially impair the primary
syndication of the Bridge Facility or the Notes Issuance. Notwithstanding
anything to the contrary contained in this Commitment Letter or the Fee Letter
or any other letter agreement or undertaking concerning the financing of the
Transactions to the contrary, but without limiting your obligations to assist
with syndication efforts as set forth herein, it is understood and agreed that
neither the commencement nor completion of the syndication of the Bridge
Facility, nor the obtaining of the ratings referenced above, nor any other
provision of this paragraph, shall constitute a condition to the commitments
hereunder or the funding of the Bridge Facility on the Bridge Funding Date. It
is also understood and agreed that you will not be required to provide any
information to the extent that the provision thereof would violate (i) any
attorney-client privilege, (ii) rule, law or regulation applicable to you, the
Acquired Companies or your or their respective affiliates or (iii) any
obligation of confidentiality from a third party binding on you, the Acquired
Companies or your or their respective affiliates (so long as such
confidentiality obligation was not entered into in contemplation of the
Transactions).

It is understood and agreed that the Lead Arrangers will, in consultation with
you and subject to the immediately preceding paragraph, manage all aspects of
the syndication, including selection of Lenders, determination of when the Lead
Arrangers will approach potential Lenders and the time of acceptance of the
Lenders’ commitments, the final allocations of the commitments among the Lenders
and the amount and distribution of fees among the Lenders; provided that, during
the Initial Syndication Period, all such selections, determinations,
allocations, amounts and distributions shall be jointly made by you and us and
(y) following the Initial Syndication Period, all such selections,
determinations, allocations, amounts and distributions shall be made by us in
consultation with you and, in any event, will not include Disqualified
Institutions. Until the Syndication Date, to assist the Lead Arrangers in their
syndication efforts, you agree promptly to prepare and provide (and to use
commercially reasonable efforts to cause the Acquired Companies to prepare and
provide to the extent not in contravention of the Merger Agreement) to the
Committed Lenders all customary information with respect to the Acquired
Companies, you and your subsidiaries and the Transactions, including all
financial information and projections (the “Projections”), as the Lead Arrangers
may reasonably request in connection with the structuring, arrangement and
syndication of the Bridge Facility. If reasonably requested by the Lead
Arrangers prior to the Syndication Date, you agree to assist the Lead Arrangers
in preparing a customary additional version of the Confidential Information
Memorandum (the “Public Side Version”) to be used by prospective

 

4



--------------------------------------------------------------------------------

Lenders’ public-side employees and representatives (such Lenders,
“Public-Siders”; all other Lenders, “Private-Siders”) who do not wish to receive
material non-public information (within the meaning of the United States Federal
or State securities laws) with respect to you and your affiliates and any of
your or their respective securities (such material non-public information,
“MNPI”) and who may be engaged in investment and other market-related activities
with respect to your or your affiliates’ securities or loans. It is understood
and agreed that, in connection with your assistance described above,
(i) customary authorization letters will be included in the Confidential
Information Memorandum that authorize the distribution of the Confidential
Information Memorandum to prospective Lenders and confirm that the Public Side
Version does not include MNPI and (ii) the Public Side Version will contain
customary language exculpating us and our affiliates and you and your affiliates
(including the Acquired Companies and their affiliates) with respect to any
liability related to the use and misuse of the contents of the Public Side
Version or any related marketing material. You agree to identify that portion of
the Information Materials that may be distributed to Public-Siders by clearly
marking the same as “PUBLIC” (it being understood and agreed that you shall not
be under any obligation to mark the Information Materials as “PUBLIC”). You
acknowledge that the Lead Arrangers will make available the Information
Materials on a confidential basis to the proposed syndicate of Lenders by
posting such information on Intralinks, Debt X or SyndTrack Online or by similar
electronic means. You agree that the following documents may be distributed to
both Private-Siders and Public-Siders, unless you advise the Lead Arrangers
prior to their intended distribution that such materials should only be
distributed to Private-Siders and provided that you and your counsel have been
given a reasonable opportunity to review such documents: (1) administrative
materials prepared by us for prospective Lenders (such as a lender meeting
invitation, bank allocation, if any, and funding and closing memoranda), (2) the
Term Sheets and notification of changes in the Bridge Facility’s terms and
conditions, (3) the Patriot Act (as defined below) and other similar
“know-your-customer” information and (4) drafts and final versions of the Senior
Bridge Credit Documentation. If you advise the Lead Arrangers that any of the
foregoing should be distributed only to Private-Siders, then Public-Siders will
not receive such materials without further discussions with you.

You hereby represent and covenant that (a) all written information other than
the Projections, other forward-looking material and information of a general
economic or industry specific nature (such written information, the
“Information”) that has been or will be made available to us by or on behalf of
you, when taken as a whole, is or will be, when furnished, complete and correct
in all material respects and does not or will not, when furnished, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made (giving effect
to all supplements and updates provided thereto); provided that such
representation and covenant with respect to the Acquired Companies is made to
your knowledge; and (b) the Projections and other forward-looking material that
have been or will be made available to us by or on behalf of you have been and
will be prepared in good faith based upon assumptions that are believed by the
preparer thereof to be reasonable at the time made and at the time made
available to us (it being understood that (i) the Projections and other
forward-looking material relate to future events and are not to be viewed as
facts, (ii) the Projections and other forward-looking material are subject to
significant uncertainties and contingencies, many of which are beyond your and
the Acquired Companies’ control, (iii) no

 

5



--------------------------------------------------------------------------------

assurance can be given that any particular Projections or other forward-looking
information will be realized and (iv) actual results during the period or
periods covered by any such Projections or other forward-looking information may
differ significantly from the projected results and such differences may be
material). You agree that if at any time from and including the date hereof
until the Syndication Date, the representation and covenant in the immediately
preceding sentence would be incorrect in any material respect if the Information
and Projections were being furnished and such representation and covenant were
being made at such time, then you will (or with respect to the Information and
Projections relating to the Acquired Companies, will use commercially reasonable
efforts to) promptly supplement, or cause to be supplemented, the Information
and the Projections so that such representation and covenant would be correct in
all material respects in light of the circumstances under which such statements
are made (giving effect to all other supplements and updates provided thereto);
provided that any such supplementation shall cure any breach of such
representation and covenant. In arranging the Bridge Facility, including the
syndication of the Bridge Facility, we (A) will be entitled to use and rely on
the Information and the Projections without responsibility for independent
verification thereof and (B) do not assume responsibility for the accuracy or
completeness of the Information or the Projections. Notwithstanding anything to
the contrary contained in this Commitment Letter or the Fee Letter or any other
letter agreement or undertaking concerning the financing of the Transactions to
the contrary, it is understood and agreed that the accuracy of the
representations or compliance with the covenant set forth in this paragraph
shall not constitute a condition to the commitments hereunder or the funding of
the Bridge Facility on the Bridge Funding Date.

As consideration for the Committed Lenders’ commitments hereunder and the
agreement of the Committed Lenders and the Lead Arrangers to perform the
services described herein, you agree to pay (or cause to be paid) the fees as
set forth in the Fee Letter dated the date hereof and delivered herewith with
respect to the Bridge Facility (the “Fee Letter”) in accordance with the terms
thereof. Once paid, except as expressly provided in the Fee Letter, such fees
shall not be refundable under any circumstances.

The commitments of the Committed Lenders to fund the Bridge Facility on the
Bridge Funding Date and the agreement of the Committed Lenders and the Lead
Arrangers to perform the services described herein are subject solely to the
conditions set forth in the Conditions Exhibit (and no others).

Notwithstanding anything in this Commitment Letter, the Term Sheets, the Fee
Letter, the Senior Bridge Credit Documentation or any other letter agreement or
other undertaking concerning the financing of the Transactions to the contrary,
(a) the only representations and warranties the accuracy of which shall be a
condition to the availability of the Bridge Facility on the Bridge Funding Date
shall be (i) such of the representations and warranties made by the Acquired
Companies in the Merger Agreement as are material to the interests of the
Lenders, but only to the extent that you have the right to terminate your
obligations under the Merger Agreement or not consummate the Acquisition as a
result of a breach of such representations and warranties in the Merger
Agreement (to such extent, the “Specified Merger Agreement Representations”) and
(ii) the Specified Representations (as defined below); and (b) the terms of the
Senior Bridge Credit Documentation shall be in a form

 

6



--------------------------------------------------------------------------------

such that they do not impair the availability of the Bridge Facility on the
Bridge Funding Date if the conditions described in the immediately preceding
paragraph are satisfied. For purposes hereof, “Specified Representations” means
the representations and warranties of you set forth in the Senior Bridge Credit
Documentation relating to organization and powers; authorization and
enforceability, in each case, relating to the entering into and performance of
the Senior Bridge Credit Documentation; no conflict with material laws and
constituent documents; solvency as of the Bridge Funding Date (after giving
effect to the Transactions) of you and your subsidiaries on a consolidated
basis; Federal Reserve margin regulations and the Investment Company Act of
1940; OFAC and anti-terrorism laws (including the Patriot Act); and use of
proceeds of the Bridge Facility not in violation of FCPA. This paragraph, and
the provisions herein, shall be referred to as the “Certain Funds Provisions”.

By executing this Commitment Letter, you agree (a) to indemnify and hold
harmless each of us and our respective affiliates and each of our and their
respective Related Parties (as defined below) (each, an “indemnified person”)
from and against any and all losses, claims, damages, liabilities or related
reasonable and documented out-of-pocket expenses (subject to the limitations set
forth below), joint or several, to which any such indemnified person may become
subject arising out of or in connection with this Commitment Letter, the Term
Sheets, the Fee Letter, the Transactions or the Bridge Facility or any claim,
litigation, investigation or proceeding relating to any of the foregoing (any of
the foregoing, a “Proceeding”), regardless of whether any such indemnified
person is a party thereto or whether a Proceeding is initiated by or on behalf
of a third party or you or any of your affiliates, and to reimburse each such
indemnified person upon demand for any reasonable and documented out-of-pocket
legal expenses of one firm of counsel for all such indemnified persons, taken as
a whole, and, if necessary, of a single firm of local counsel in each
appropriate jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) for all such indemnified persons, taken as a
whole (and, solely in the case of an actual or perceived conflict of interest
where the indemnified person affected by such conflict informs you of such
conflict and thereafter retains its own counsel, of another firm of counsel for
all such affected indemnified persons and, if necessary, of a single firm of
local counsel in each appropriate jurisdiction (which may include a single firm
of special counsel acting in multiple jurisdictions) for all such affected
indemnified persons), in each case incurred in connection with defending any of
the foregoing; provided that the foregoing will not, as to any indemnified
person, apply to losses, claims, damages, liabilities or related expenses to the
extent they (i) are found in a final and non-appealable judgment of a court of
competent jurisdiction to have resulted from the wilful misconduct, bad faith or
gross negligence of, or material breach of this Commitment Letter or the Senior
Bridge Credit Documentation by, such indemnified person or any Related Persons
of such indemnified person or (ii) result from a proceeding that does not
involve an act or omission by you or any of your affiliates and that is brought
by an indemnified person against any other indemnified person (other than claims
against any arranger or agent in its capacity or in fulfilling its roles as an
arranger or agent hereunder or any similar role with respect to the Bridge
Facility) and (b) upon and subject to the consummation of the Acquisition, to
reimburse us for all reasonable and documented out-of-pocket expenses (including
the reasonable expenses of our due diligence investigation, reasonable
consultants’ fees and expenses, reasonable syndication expenses, reasonable
travel expenses and reasonable fees, disbursements and other charges of one firm
of counsel for all Committed Lenders and Lead Arrangers taken as a whole)
incurred in

 

7



--------------------------------------------------------------------------------

connection with the Bridge Facility and the preparation of this Commitment
Letter, the Term Sheets, the Fee Letter and the Senior Bridge Credit
Documentation. You acknowledge that we may receive a benefit, including without
limitation, a discount, credit or other accommodation, from any counsel based on
the fees such counsel may receive on account of their relationship with us,
including without limitation, fees paid pursuant hereto. Notwithstanding any
other provision of this Commitment Letter, (1) no indemnified person shall be
liable for any damages directly or indirectly arising from the use by others of
information or other materials obtained through electronic, telecommunications
or other information transmissions systems, except to the extent such damages
are found in a final and non-appealable judgment of a court of competent
jurisdiction to have resulted from the wilful misconduct, bad faith or gross
negligence of such indemnified person or any Related Persons of such indemnified
person and (2) without in any way qualifying or limiting your indemnification
obligations hereunder, neither you nor any indemnified person shall be liable
for any special, indirect, consequential or punitive damages in connection with
its activities related to the Bridge Facility or the Transactions; provided that
nothing in this sentence shall relieve you of any obligation you may have under
the terms hereof to indemnify an indemnified person for any such damages
asserted by an unaffiliated third party. You shall not, without the prior
written consent of the affected indemnified person (which consent shall not be
unreasonably withheld or delayed), effect any settlement of any pending or
threatened Proceeding against such indemnified person in respect of which
indemnity could have been sought hereunder by such indemnified person unless
such settlement (i) includes an unconditional release of such indemnified person
in form and substance reasonably satisfactory to such indemnified person from
all liability or claims that are the subject matter of such Proceeding and
(ii) does not include any statement as to any admission of fault. You shall not
be liable for any settlement of any pending or threatened Proceeding effected
without your consent (which consent shall not be unreasonably withheld or
delayed), but if settled with your prior written consent, you agree to indemnify
and hold harmless each indemnified person from and against any and all losses,
claims, damages, liabilities and reasonable and documented out-of-pocket
expenses by reason of such settlement or judgment in accordance with the other
provisions of this paragraph. For purposes hereof, “Related Parties” means, with
respect to any person, the officers, directors, employees, agents, trustees,
managers, advisors, representatives and controlling persons of such person.

You acknowledge that we and our respective affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. None of us
or any of our respective affiliates will use confidential information obtained
from you by virtue of the transactions contemplated by this Commitment Letter or
our other relationships with you in connection with the performance by us of
services for other companies, and none of us or any of our respective affiliates
will furnish any such information to other companies. You also acknowledge that
none of us or any of our respective affiliates has any obligation to use in
connection with the transactions contemplated by this Commitment Letter, or to
furnish to you or your subsidiaries or representatives, confidential information
obtained by us from any other company or person.

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you, on the one hand, and us, on the other hand, is
intended to be or has

 

8



--------------------------------------------------------------------------------

been created in respect of any of the transactions contemplated by this
Commitment Letter and the Term Sheets, irrespective of whether any of us has
advised or is advising you on other matters, (b) we, on the one hand, and you,
on the other hand, have an arms-length business relationship that does not
directly or indirectly give rise to, nor do you rely on, any fiduciary duty on
the part of any of us, (c) you are capable of evaluating and understanding, and
you understand and accept, the terms, risks and conditions of the transactions
contemplated by this Commitment Letter and the Term Sheets, (d) you have been
advised that each of us is engaged in a broad range of transactions that may
involve interests that differ from your interests and that none of us has an
obligation to disclose such interests and transactions to you by virtue of any
fiduciary, advisory or agency relationship, (e) you have consulted your own
legal, regulatory, tax and financial advisors to the extent you have deemed
appropriate in connection with the transactions contemplated by this Commitment
Letter and the Term Sheets and (f) you hereby waive, to the fullest extent
permitted by law, any claims you may have against any of us for breach of
fiduciary duty or alleged breach of fiduciary duty in connection with this
Commitment Letter and the transactions contemplated hereby and by the Term
Sheets and agree that none of us shall have any liability (whether direct or
indirect) to you in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on behalf of or in right of you, including your
stockholders, employees or creditors and that you shall not assert any such
claim against any of us.

You further acknowledge that each of us is a full service securities firm
engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, each of us may provide investment banking and other financial services
to, and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans) and other obligations of, you and other companies with
which you may have commercial or other relationships. With respect to any
securities and/or financial instruments so held by any of us or any of our
customers, all rights in respect of such securities and financial instruments,
including any voting rights, will be exercised by the holder of the rights, in
its sole discretion.

This Commitment Letter and the commitments hereunder shall not be assignable by
you, and your obligations hereunder may not be delegated, without the prior
written consent of each of us, and any attempted assignment without such consent
shall be void. This Commitment Letter may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by each of us and
you. This Commitment Letter may be executed in any number of counterparts, each
of which shall be deemed an original and all of which, when taken together,
shall constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or other
electronic transmission (in “pdf” or “tif” format) shall be effective as
delivery of a manually executed counterpart of this Commitment Letter. This
Commitment Letter, the Term Sheets and the Fee Letter supersede all prior
understandings, whether written or oral, between us with respect to the Bridge
Facility. This Commitment Letter is intended to be solely for the benefit of the
parties hereto and is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto and the parties
required to be indemnified hereunder. This Commitment Letter and any claims,
controversy, dispute or cause of action (whether in contract

 

9



--------------------------------------------------------------------------------

or tort or otherwise) based upon, arising out of or relating to this Commitment
Letter and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the laws of the State of New York, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof; provided, that, notwithstanding the preceding sentence and the
governing law provisions in this Commitment Letter, the Fee Letter and the
Senior Bridge Credit Documentation, it is understood and agreed that the
interpretation of (i) “Material Adverse Effect” (as defined in the Merger
Agreement) and whether a “Material Adverse Effect” has occurred, (ii) the
accuracy of any Specified Merger Agreement Representations and (iii) whether the
transactions have been consummated in accordance with the terms of the Merger
Agreement, in each case, shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware. Each of us may perform the
duties and activities described hereunder through any of our respective
affiliates and the provisions of the fourth preceding paragraph shall apply with
equal force and effect to any of such affiliates so performing any such duties
or activities. The parties hereby agree that MLPFS may, without notice to you or
any other party to this Commitment Letter, assign its rights and obligations
under this Commitment Letter to any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Commitment Letter.

Each of the parties hereto irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind, whether in law or
equity, whether in contract or in tort or otherwise, against any Committed
Lender or its affiliates or any of their respective officers, directors,
employees, managers, agents and controlling persons in any way relating to the
Transactions, this Commitment Letter, the Term Sheets or the Fee Letter or the
performance of services hereunder or thereunder in any forum other than the
courts of the State of New York sitting in New York County and of the United
States District Court for the Southern District of New York and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such Federal court. Each of the parties hereto hereby agrees
that service of any process, summons, notice or document by registered mail
addressed to such party shall be effective service of process for any suit,
action or proceeding brought in any such court. Each of the parties hereto
hereby irrevocably and unconditionally waives any objection to the laying of
venue of any such action, litigation or proceeding brought in any such court and
any claim that any such action, litigation or proceeding has been brought in any
inconvenient forum. Each of the parties hereto hereby agrees that a final
judgment in any such suit, action or proceeding brought in any such court shall
be conclusive and binding upon such party and may be enforced in any other
courts to whose jurisdiction such party is or may be subject, by suit upon
judgment.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
COMMITMENT LETTER, THE TERM SHEETS, THE FEE LETTER OR THE TRANSACTIONS
CONTEMPLATED

 

10



--------------------------------------------------------------------------------

HEREBY OR THEREBY OR THE PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH OF THE PARTIES
HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS COMMITMENT LETTER AND THE FEE LETTER BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Senior Bridge Credit
Documentation by the parties hereto in a manner consistent with this Commitment
Letter and the Term Sheets and as promptly as reasonably practicable, it being
acknowledged and agreed that the commitment provided hereunder is subject only
to conditions precedent as provided herein.

You agree that you will not disclose, directly or indirectly, this Commitment
Letter, the Term Sheets, the Fee Letter, the contents of any of the foregoing or
the activities of the Committed Lenders pursuant hereto or thereto to any person
without the prior approval of the Committed Lenders, except that you may
disclose (a) this Commitment Letter, the Term Sheets, the Fee Letter and the
contents hereof and thereof (i) to your officers, directors, employees,
attorneys, accountants and advisors on a confidential and need-to-know basis,
(ii) to any prospective Additional Committed Lender and its officers, directors,
employees, attorneys, accountants and advisors, (iii) pursuant to the order of
any court or administrative agency or in any legal, judicial or administrative
proceeding or other compulsory process or otherwise as required by applicable
law or regulations (in which case you shall promptly notify us, in advance, to
the extent lawfully permitted to do so), (iv) upon the request or demand of any
regulatory authority having jurisdiction over you (in which case you shall
promptly notify us, in advance, to the extent lawfully permitted to do so) and
(v) in connection with the exercise of remedies to the extent relating to this
Commitment Letter, the Term Sheets or the Fee Letter, (b) this Commitment
Letter, the Term Sheets and the contents hereof and thereof (but not the Fee
Letter or the contents thereof, except as otherwise provided in clause (i) of
this clause (b)) (i) to the Equityholders (as defined in the Merger Agreement)
and the Acquired Companies and their respective officers, directors, employees,
attorneys, accountants and advisors on a confidential and need-to-know basis
(provided that the Fee Letter and the contents thereof may be provided to such
persons if redacted in respect of the amounts, percentages and basis points of
compensation set forth therein), (ii) in any prospectus or other offering
memorandum relating to the Notes in a manner to be mutually agreed, (iii) in any
public filing in connection with the Transactions and (iv) to prospective
Lenders or participants and to rating agencies in connection with obtaining
ratings for the Bridge Facility on a confidential basis, (c) the aggregate fee
amount contained in the Fee Letter as part of projections, pro forma information
or generic disclosure of aggregate sources and uses related to fee amounts to
the extent customary or required in marketing materials or any public filing or
any prospectus or other offering memorandum (and only to the extent aggregated
with all other fees and expenses of the

 

11



--------------------------------------------------------------------------------

Transactions and not presented as an individual line item unless required by
applicable law) and (d) general disclosure regarding the aggregate commitments
of the Committed Lenders hereunder (including the amount of such commitments)
and the material terms (other than any fees paid to the Committed Lenders and
Lead Arrangers) and conditions of the Bridge Facility and the documentation
executed in connection therewith to the extent customary or required in any
public filing or press release.

The Committed Lenders and their affiliates shall use all non-public information
received by them in connection with the Bridge Facility and the Transactions
solely for the purposes of providing the services that are the subject of this
Commitment Letter, the Term Sheets and the Fee Letter and shall treat
confidentially all such information; provided, however, that nothing herein
shall prevent them from disclosing any such information (a) to ratings agencies
on a confidential basis and in consultation with you, (b) to any Lenders or
participants or prospective Lenders or prospective participants, (c) pursuant to
the order of any court or administrative agency or in any legal, judicial or
administrative proceeding or other compulsory process or otherwise as required
by applicable law or regulations (in which case, the applicable Committed Lender
or its affiliate, as the case may be, shall promptly notify you, in advance, to
the extent lawfully permitted to do so), (d) upon the request or demand of any
regulatory authority having jurisdiction over them (in which case the applicable
Committed Lender or its affiliate, as the case may be, shall, except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority, promptly notify you, in advance, to the extent lawfully permitted to
do so), (e) to our respective Related Parties who need to know such information
in connection with the Transactions and are informed of the confidential nature
of such information and who agree (which agreement may be oral or pursuant to
company policy) to be bound by the terms of this paragraph (or language
substantially similar to this paragraph), (f) to our affiliates and their
respective Related Parties (provided that any such affiliate or Related Party is
advised of its obligation to retain such information as confidential, and the
applicable Committed Lender shall be responsible for its affiliates’ and their
respective Related Parties’ compliance with this paragraph) who need to know
such information solely in connection with the Transactions, (g) to the extent
any such information becomes publicly available other than by reason of
disclosure by any Committed Lender, its affiliates or any of their respective
Related Parties in breach of this Commitment Letter, (h) to the extent such
information is received by any Committed Lender from a third party that is not,
to such Committed Lender’s knowledge, subject to a confidentiality obligation to
you with respect to such information, (i) in connection with the exercise of
remedies to the extent relating to this Commitment Letter, the Term Sheets or
the Fee Letter and (j) for purposes of establishing a “due diligence” defense;
provided that the disclosure of any such information to any Lenders or
prospective Lenders or participants or prospective participants referred to
above shall be made subject to the acknowledgment and acceptance by such Lender
or prospective Lender or participant or prospective participant that such
information is being disseminated on a confidential basis (on the terms set
forth in this paragraph or as is otherwise reasonably acceptable to you). Our
obligations under this paragraph shall automatically terminate and be superseded
by the confidentiality provisions of the Senior Bridge Credit Documentation and
shall, in any event, terminate two years after the date hereof.

 

12



--------------------------------------------------------------------------------

We hereby notify you that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107 56 (signed into law October 26, 2001), as subsequently
amended and reauthorized) (the “Patriot Act”), each of the Lenders may be
required to obtain, verify and record information that identifies you, which
information may include your name and address and other information that will
allow each of the Lenders to identify you in accordance with the Patriot Act.
This notice is given in accordance with the requirements of the Patriot Act and
is effective for each of the Lenders.

Please indicate your acceptance of the terms hereof and of the Fee Letter by
signing in the appropriate space below and in the Fee Letter and returning to
the Lead Arrangers executed original copies (or facsimiles or other electronic
copies in “pdf” or “tif” format thereof) of this Commitment Letter and the Fee
Letter not later than 11:59 p.m., New York City time, on July 19, 2017. The
commitments hereunder will expire at such time in the event that the Lead
Arrangers have not received such executed original copies (or facsimiles or
other electronic copies in “pdf” or “tif” format thereof) in accordance with the
immediately preceding sentence. In the event that the borrowing under the Bridge
Facility does not occur on or before March 31, 2018 (or June 29, 2018 if such
date is extended pursuant to Section 9.1 of the Merger Agreement) or such
earlier date on which the Acquisition is consummated or the Merger Agreement is
terminated, then this Commitment Letter and the commitments hereunder shall
automatically terminate unless the Committed Lenders shall agree to an
extension. The syndication, compensation, reimbursement, indemnification,
jurisdiction, governing law, waiver of jury trial, no fiduciary relationship
and, except as expressly set forth above, confidentiality provisions contained
herein and in the Fee Letter shall remain in full force and effect regardless of
whether Senior Bridge Credit Documentation shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or the commitments
hereunder. You may terminate this Commitment Letter and/or any Committed
Lender’s commitment with respect to the Bridge Facility (or a portion thereof)
at any time subject to the provisions of the immediately preceding sentence (the
date on which this Commitment Letter is terminated pursuant to the provisions of
this paragraph, the “Termination Date”).

[The remainder of this page intentionally left blank]

 

13



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, MORGAN STANLEY SENIOR FUNDING, INC.

By /s/ Anish Shah

Name: Anish Shah Title:   Authorized Signatory

 

BANK OF AMERICA, N.A.

By /s/ Eric Ridgway

Name: Eric Ridgway Title:   Director

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

By /s/ Jeffery P. Standish

Name: Jeffery P. Standish Title:   Director



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first above written:

CROWN CASTLE INTERNATIONAL CORP.

 

By  

/s/ Daniel K. Schlanger

  Name:   Daniel K. Schlanger   Title:   Senior Vice President and Chief
Financial Officer    



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIAL

July 18, 2017

Project Beacon

$7,100,000,000 Senior Unsecured Bridge Facility

Summary of Principal Terms and Conditions1

 

Borrower:    The borrower under the Bridge Facility (as defined below) will be
Crown Castle International Corp., a Delaware corporation (the “Borrower”).
Transactions:   

Pursuant to an Agreement and Plan of Merger dated as of July 18, 2017 (the
“Merger Agreement”), by and among LTS Group Holdings LLC (“Lightower”),
Berkshire Fund VII-A (LTS) Acquisition Partners, Berkshire Fund VIII-A (LTS)
Acquisition Partners, LTS Berkshire Fund VII- Blocker Corporation, LTS Berkshire
Fund VIII- Blocker Corporation, LTS Co-Invest Blocker LLC, LTS Co-Invest Blocker
II LLC, LTS Rollover Blocker LLC, LTS BF VII-A Blocker Merger Sub, Inc., LTS BF
VIII-A Blocker Merger Sub, Inc., LTS Co-Invest Blocker Merger Sub, Inc., LTS
Co-Invest Blocker II Merger Sub, Inc., LTS Rollover Blocker Merger Sub, Inc.,
LTS Group Holdings Merger Sub, Inc., the Borrower and BRS LLC, as equityholders’
representative, the Borrower will acquire (the “Acquisition”), directly or
indirectly, all of the outstanding equity interests of Lightower (Lightower,
together with its subsidiaries, the “Acquired Companies”) for aggregate cash
consideration equal to an amount previously disclosed to the Lead Arrangers (the
“Purchase Price”).

 

In connection with the Acquisition, (a) the Borrower intends to (i) (1) issue
common and/or preferred equity securities or enter into other equity financing
arrangements (including any convertible securities or equity-linked securities)
(collectively, the “Equity Offering”) and/or (2) issue senior unsecured notes
(the “Notes”) in a public offering or in a Rule 144A or other private placement
(the “Notes Issuance”) and/or (ii) borrow up to $7,100,000,000 (the “Committed
Bridge Amount”), less the gross cash proceeds from the Equity

 

1  Capitalized terms used herein but not otherwise defined have the meanings
assigned thereto in the Commitment Letter to which this Exhibit A is attached,
including the other exhibits thereto (the “Commitment Letter”).



--------------------------------------------------------------------------------

   Offering, the Notes Issuance and any other Debt/Equity Financing Transactions
(as defined below) on or prior to the Bridge Funding Date (as defined below), if
any, in aggregate principal amount of senior unsecured bridge loans (the “Bridge
Loans”) under a new senior unsecured bridge facility (the “Bridge Facility”) and
(b) the Borrower intends to apply the proceeds from the Equity Offering, the
Notes Issuance, any other Debt/Equity Financing Transactions and the Bridge
Loans, together with cash on hand on the date on which the Acquisition is
consummated (the “Acquisition Closing Date”), to (i) fund the Purchase Price,
(ii) to redeem, defease, repurchase or repay (as applicable) certain outstanding
indebtedness of the Acquired Companies (the “Refinancing”) and (iii) pay the
fees and expenses incurred in connection with the Transactions (as defined
below) (the “Transaction Costs”). In addition to the foregoing, the Borrower
intends to amend the Credit Agreement dated as of January 21, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, as borrower, the lenders and issuing banks
party thereto, and JPMorgan Chase Bank N.A., as administrative agent, to (i)
increase revolving commitments thereunder by no more than $1,000,000,000 (the
“Revolver Upsize Amendment”) and (ii) modify the financial maintenance covenants
therein and make certain other amendments to accommodate the Transactions (the
“Backstopped Amendment”, and together with the Revolver Upsize Amendment, the
“Amendments”). The transactions described in clauses (a) and (b) of this
paragraph, together with the Acquisition but excluding the Amendments, are
collectively referred to herein as the “Transactions”. Administrative Agent:   
Morgan Stanley Senior Funding, Inc. will act as sole administrative agent for
the Bridge Facility (in such capacity, the “Administrative Agent”) for a
syndicate of financial institutions (other than the Disqualified Institutions)
(the “Bridge Lenders”), and will perform the duties customarily associated with
such role.

 

2



--------------------------------------------------------------------------------

Joint Lead Arrangers and Joint Bookrunners:    Morgan Stanley Senior Funding,
Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated will act as joint
lead arrangers and joint bookrunners for the Bridge Facility (each in such
capacity, a “Lead Arranger” and, collectively in such capacities, the “Lead
Arrangers”) and will perform the duties customarily associated with such roles.
Syndication Agent:    Merrill Lynch, Pierce, Fenner & Smith Incorporated will
act as sole syndication agent for the Bridge Facility (the “Syndication Agent”)
and will perform the duties customarily associated with such role. Use of
Proceeds:    The proceeds of the Equity Offering, the Notes Issuance, any other
Debt/Equity Financing Transactions and the Bridge Loans, together with cash on
hand at the Borrower on the Acquisition Closing Date, will be used by the
Borrower on the Acquisition Closing Date to pay the Transaction Costs, to
consummate the Refinancing and to fund the Purchase Price. Availability:    The
Bridge Loans will be required to be made in a single drawing on the Acquisition
Closing Date substantially simultaneously with the consummation of the
Acquisition (the date on which the Bridge Loans are funded, the “Bridge Funding
Date”). Ranking:    The Bridge Loans will be senior unsecured debt of the
Borrower and will rank pari passu with all other senior unsecured debt of the
Borrower and senior to all future subordinated debt of the Borrower. Guarantees:
   None. Collateral:    None. Interest Rates and Fees:    As set forth on
Annex I hereto. Default Rate:    With respect to overdue principal, interest,
fees or other amounts, the applicable interest rate plus 2.00% per annum.
Amortization:    None. Maturity Date:    The Bridge Loans shall mature on the
364-day anniversary of the Bridge Funding Date (the “Maturity Date”).

 

3



--------------------------------------------------------------------------------

Mandatory Prepayments and Commitment Reductions:   

(i) Subsequent to the date hereof and on or prior to the Bridge Funding Date,
the aggregate commitments under the Bridge Facility (the “Bridge Commitments”)
shall be permanently reduced dollar-for-dollar by and (ii) after the Bridge
Funding Date and subject to the mandatory prepayment requirements under the
Credit Agreement, the Borrower will be required to prepay Bridge Loans on a pro
rata basis, at par plus accrued and unpaid interest, in an amount equal to:
(a) 100% of the net cash proceeds (including any proceeds in escrow) received
from (x) the Equity Offering, (y) the Notes Issuance and (z) any other public or
private equity or debt securities offering or other equity or debt financing
undertaken or incurred by the Borrower or its subsidiaries to finance the
Acquisition or to refinance the Bridge Facility, in whole or in part (other than
borrowings of revolving loans under existing credit facilities as amended from
time to time; provided that, any increase in the aggregate commitments under any
existing revolving credit facilities shall be limited to the Revolver Upsize
Amendment) (collectively, the “Debt/Equity Financing Transactions”), plus (b)
100% of the net cash proceeds of (x) any other debt for borrowed money incurred
by the Borrower and its subsidiaries (other than Excluded Debt) and (y) any
other issuances of public equity by the Borrower (other than in connection with
any employee stock plan or employee compensation plan) plus (c) 100% of the net
cash proceeds from any non-ordinary course asset sales or other disposition
(including as a result of casualty or condemnation) by the Borrower and its
subsidiaries, subject to in the case of this clause (c), to exceptions,
reinvestment rights and baskets consistent with the Documentation Considerations
(as defined below) to be agreed.

 

For purposes hereof, “Excluded Debt” means, with respect to the Borrower and its
subsidiaries, including, following the Acquisition, the Acquired Companies, (i)
intercompany debt, (ii) capital leases, letters of credit, purchase money and
equipment financings incurred in the ordinary course of business, (iii)
borrowings under existing credit facilities and any amendments (provided that,
any increase in the aggregate commitments under any existing revolving credit
facilities shall be limited to the Revolver Upsize Amendment), extensions,
renewals, replacements or refinancings thereof (provided, that any increase in
the aggregate principal amount of any existing term loan facilities (other than
in respect of accrued and

 

4



--------------------------------------------------------------------------------

   unpaid interest, fees and expenses) shall not constitute “Excluded Debt”) and
(iv) other debt (other than the Notes and any other debt securities issued to
refinance the Bridge Facility in whole or in part) in an aggregate principal
amount up to $500,000,000. Optional Prepayments:    The Bridge Loans may be
prepaid, at any time in whole or in part, at the option of the Borrower, at par
plus accrued and unpaid interest. Senior Bridge Credit Documentation:    The
definitive financing documentation for the Bridge Facility (the “Senior Bridge
Credit Documentation”) shall contain the terms and conditions set forth in the
Commitment Letter and such other terms as the Borrower and the Lead Arrangers
shall agree; it being understood and agreed that the Senior Bridge Credit
Documentation will be customary for unsecured bridge facilities of this type
and, to the extent not expressly set forth in this Term Sheet, will contain
terms and conditions (including with respect to covenants and events of default)
consistent with and substantially similar to those set forth in the Credit
Agreement (collectively, the “Documentation Considerations”). Representations
and Warranties:    The Senior Bridge Credit Documentation will contain customary
representations and warranties that are consistent with the Documentation
Considerations. Conditions Precedent to Initial Borrowing:    Limited to those
specified in the Conditions Exhibit. Affirmative Covenants:    The Senior Bridge
Credit Documentation will contain affirmative covenants that are consistent with
the Documentation Considerations. Negative Covenants:    The Senior Bridge
Credit Documentation will contain negative covenants that are consistent with
the Documentation Considerations. Financial Covenants:    Limited to the
following (with definitions of financial terms and calculations of financial
ratios to be consistent with those set forth in the Credit Agreement):    (a) so
long as the senior unsecured debt rating of the Borrower most recently announced
by any two of S&P, Moody’s and Fitch is lower than BBB-, Baa3 or BBB-,
respectively, the Borrower shall maintain a Consolidated Interest Coverage Ratio
as of the last day of any fiscal

 

5



--------------------------------------------------------------------------------

  

quarter of the Borrower of not less than 2.50 to 1.00;

 

(b) the Borrower will not permit the Total Net Leverage Ratio as of the last day
of any fiscal quarter of the Borrower to exceed 8.00 to 1.00, which shall
step-down to 7.50 to 1.00 on the last day of the third full fiscal quarter
following the Bridge Funding Date; and

 

(c) the Borrower will not permit the Total Senior Secured Leverage Ratio as of
the last day of any fiscal quarter of the Borrower to exceed 3.50 to 1.00.

Events of Default:   

The Senior Bridge Credit Documentation will contain events of default (including
grace period and threshold amounts) that are consistent with the Documentation
Considerations.

 

If an event of default (other than a bankruptcy event of default) shall occur
and be continuing, the Administrative Agent (with the consent of the Required
Bridge Lenders (as defined below)), by written notice to the Borrower, may
declare the principal of, and all accrued interest on, all Bridge Loans to be
due and payable immediately. If a bankruptcy event of default (with respect to
the Borrower) occurs, the principal of and accrued interest on the Bridge Loans
will be immediately due and payable without any notice, declaration or other act
on the part of the holders of the Bridge Loans. An acceleration notice may be
annulled and past defaults (except for monetary defaults not yet cured) may be
waived by the Required Bridge Lenders.

Voting:    Amendments and waivers of the Senior Bridge Credit Documentation will
require the approval of Bridge Lenders holding more than 50% of the aggregate
principal amount of the then outstanding Bridge Loans (the “Required Bridge
Lenders”), except that (a) the consent of each Bridge Lender directly and
adversely affected thereby shall be required with respect to (i) reductions in
the principal of any Bridge Loan owed to such Bridge Lender, (ii) extensions of
the Maturity Date or the due date of any interest or fee payment,
(iii) reductions in the rate of interest or the amount of any fees or other
amounts owed to such Bridge Lender and (iv) changes in pro rata sharing
provisions and (b) the consent of 100% of the Bridge Lenders shall be required
with respect to modifications of any voting percentages.

 

6



--------------------------------------------------------------------------------

   The Senior Bridge Credit Documentation shall contain provisions allowing the
Borrower to replace a Bridge Lender in connection with amendments and waivers
requiring the consent of all Bridge Lenders or of all Bridge Lenders directly
affected thereby (so long as the consent of the Required Bridge Lenders has been
obtained with respect to such amendment or waiver). Cost and Yield Protection:
   The Senior Bridge Credit Documentation will contain customary cost and yield
protection provisions. Assignments and Participations:    Subject to the prior
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) and compliance with applicable securities laws, the Bridge
Lenders will have the right to assign Bridge Loans (other than to any
Disqualified Institution or a natural person) in consultation with (but without
the consent of) the Borrower.    The Bridge Lenders will have the right to
participate their Bridge Loans (other than to any Disqualified Institution or a
natural person) without restriction, other than customary voting limitations.
Participants will have the same benefits as the selling Bridge Lenders would
have (and will be limited to the amount of such benefits) with regard to yield
protection and increased costs, subject to customary limitations and
restrictions.    The list of Disqualified Institutions provided by the Borrower
(collectively, the “DQ List”) shall be posted to all Bridge Lenders (and the
Administrative Agent shall have the express authority to do so), and the
Administrative Agent shall further have the express authority to provide the DQ
List to each Bridge Lender requesting the same. Expenses and Indemnification:   
Upon and subject to the consummation of the Acquisition, the Borrower will pay
all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent, the Lead Arrangers, the Syndication Agent, the Bridge
Lenders and their respective affiliates associated with the syndication of the
Bridge Facility, the preparation, negotiation, execution, delivery and
administration of the Senior Bridge Credit Documentation and amendments,
modifications and waivers thereof (including the reasonable and documented fees,
disbursements and other charges of one firm of counsel to the Administrative
Agent and its affiliates). In addition, all reasonable and

 

7



--------------------------------------------------------------------------------

  

documented out-of-pocket expenses of the Administrative Agent, the Lead
Arrangers, the Syndication Agent and the Bridge Lenders (including the fees,
disbursements and other charges of counsel to any of the foregoing) for
enforcement costs associated with the Bridge Facility are to be paid by the
Borrower.

 

The Borrower will indemnify the Lead Arrangers, the Administrative Agent, the
Syndication Agent, and the Bridge Lenders and their respective affiliates and
each of their respective directors, officers, employees, trustees, agents,
managers, representatives, controlling persons and advisors and hold them
harmless from and against all losses, claims, damages, liabilities and related
reasonable and documented out-of-pocket expenses (including the fees, charges
and disbursements of a single counsel for all the indemnified persons and one
local counsel for all the indemnified persons in each relevant local
jurisdiction, which may include a one firm of special counsel acting in multiple
jurisdictions (and, in the case of an actual or perceived conflict of interest
where the indemnified person affected by such conflict informs the Borrower of
such conflict and retains its own counsel, of one firm of counsel for all such
affected indemnified persons)) of any such indemnified person arising out of, in
connection with, or as a result of, the Transactions, including the financings
contemplated thereby, or any transactions connected therewith or any claim,
litigation, investigation or proceeding (regardless of whether any such
indemnified person is a party thereto and regardless of whether such claim,
litigation, investigation or proceeding is brought by a third party or by the
Borrower or any of its subsidiaries) that relate to any of the foregoing;
provided that the foregoing indemnity will not, as to any indemnified person,
apply to losses, claims, damages, liabilities or related expenses to the extent
they (i) are found in a final and non-appealable judgment of a court of
competent jurisdiction to have resulted from the wilful misconduct, bad faith or
gross negligence of, or material breach of the Commitment Letter or the Senior
Bridge Credit Documentation by, such indemnified person or such indemnified
person’s affiliates, directors, officers, employees, trustees, agents, managers,
representatives, controlling persons or advisors or (ii) result from a
proceeding that does not involve an act or omission by the Borrower or any of
its affiliates and that is brought by an indemnified person against any other
indemnified person

 

8



--------------------------------------------------------------------------------

   (other than claims against any arranger or agent in its capacity or in
fulfilling its roles as an arranger or agent pursuant to the Commitment Letter
or any similar role with respect to the Bridge Facility). Governing Law and
Forum:    New York.

 

9



--------------------------------------------------------------------------------

ANNEX I

 

Interest Rates:   

On or prior to the Maturity Date, the Bridge Loans will accrue interest at a
rate per annum equal to, at the Borrower’s option, Adjusted LIBOR (as defined
below) plus the Applicable Rate or ABR plus the Applicable Rate.

 

“Applicable Rate” means the ratings-based spread for Bridge Loans set forth in
the pricing grid on Annex II.

 

Notwithstanding anything to the contrary herein, such Applicable Rate will
increase by 25 bps at the end of the first three-month period following the
Bridge Funding Date and by an additional 25 bps at the end of each three-month
period thereafter (through, but not including, the Maturity Date).

  

Calculation of interest shall be on the basis of actual days elapsed in a year
of 360 days.

 

Interest will be payable in cash in arrears at the end of each three-month
interest period and on the Maturity Date.

   “ABR” means the Alternate Base Rate, which is the highest of (i) the
Administrative Agent’s Prime Rate, (ii) the Federal Funds Effective Rate plus
 1⁄2 of 1.00% and (iii) the Adjusted LIBOR for a one-month interest period plus
1.00%.    “Adjusted LIBOR” means for each three-month period after the Bridge
Funding Date, the rate (adjusted for statutory reserve requirements for
Eurocurrency liabilities) for Eurodollar deposits for such three-month period
appearing on Reuters Screen LIBOR01 Page (or otherwise on the Reuters Screen).
Adjusted LIBOR shall not be less than 0.00% per annum. Ticking/Commitment Fee:
   Commencing on the date that is 60 days following the date hereof and without
duplication of the Ticking Fee set forth in the Fee Letter, the Borrower will
pay a nonrefundable fee (the “Ticking/Commitment Fee”) for the account of each
Bridge Lender at a rate determined in accordance with the pricing grid set forth
on Annex II on the daily aggregate amount of the Bridge Commitments of such
Bridge Lender as in effect from the date that is 60 days following the date
hereof and from time to time through and including the date the Bridge
Commitments terminate in full or are otherwise reduced to zero



--------------------------------------------------------------------------------

   (including as a result of the funding of the Bridge Loans), which fee shall
be earned and shall be payable in arrears on the last business day of each of
March, June, September and December and on the date the Bridge Commitments
terminate in full or are otherwise reduced to zero (including as a result of the
funding of the Bridge Loans). Duration Fees:    Duration fees (“Duration Fees”)
in an amount equal to the percentage, as determined in accordance with the grid
below, of the principal amount of the Bridge Loans outstanding at the close of
business, New York City time, on each date set forth in the grid below, payable
on such date:   

 

   

Duration Fees

   

90 days after the Bridge Funding

Date

  

180 days after the Bridge Funding
Date

  

270 days after the Bridge Funding
Date

  0.50%    0.75%    1.00%

 

2



--------------------------------------------------------------------------------

ANNEX II

Pricing Grid

 

Level

   Senior Unsecured Debt
Rating (S&P /
Moody’s / Fitch)*    Applicable
Rate for
LIBOR Loans   Applicable Rate
for ABR Loans   Ticking/Commitment
Fee

I

   BBB+/Baa1/BBB+
or higher    1.125%   0.125%   0.125%

II

   BBB/Baa2/BBB    1.250%   0.250%   0.150%

III

   BBB-/Baa3/BBB-    1.375%   0.375%   0.200%

IV

   BB+/Ba1/BB+    1.625%   0.625%   0.250%

V

   BB/Ba2/BB or lower    2.000%   1.000%   0.350%

 

* For the purposes of the foregoing pricing grid, changes in the Applicable Rate
or Ticking/Commitment Fee resulting from changes in the Level shall become
effective on the next business day after the date of the change in the related
rating. The applicable level will be based on the highest rating received from
any of S&P, Moody’s or Fitch; provided that if the lowest rating received from
any such rating agency is two or more rating levels below the highest rating,
the rating level next below the highest rating will apply; provided, however,
that notwithstanding the foregoing proviso, if any two such ratings are both at
the highest rating, then such highest rating shall apply.



--------------------------------------------------------------------------------

EXHIBIT B

Summary of Conditions Precedent

The availability and funding of the Bridge Facility shall be subject to the
satisfaction (or waiver) of solely the following conditions.

Capitalized terms used but not otherwise defined herein have the meanings
assigned to such terms in the Commitment Letter (including the Exhibits and
Annexes thereto) to which this Exhibit B is attached.

 

1. The Borrower shall have executed and delivered the Senior Bridge Credit
Documentation and the Lead Arrangers and the Committed Lenders shall have
received:

 

  (a) customary closing certificates, good standing certificates, borrowing
notices and legal opinions; and

 

  (b) a certificate of the chief financial officer (or other officer with
reasonably equivalent responsibilities) of the Borrower in an agreed form
certifying that the Borrower and its subsidiaries, on a consolidated basis,
after giving effect to the Transactions, are solvent.

 

2. The Specified Merger Agreement Representations shall be true and correct as
of the Bridge Funding Date (except, in the case of any Specified Merger
Agreement Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct as of the respective date
or for the respective period, as the case may be).

 

3. The Specified Representations shall be true and correct in all material
respects as of the Bridge Funding Date (except, in the case of any Specified
Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be);
provided that, to the extent that any of the Specified Representations are
qualified by or subject to a “material adverse effect”, “material adverse
change” or similar term or qualification, the definition thereof shall be a
Material Adverse Effect (as defined in the Merger Agreement) for purposes of any
such representations and warranties made or deemed made on, or as of, the Bridge
Funding Date (or any date prior thereto).

 

4. There shall not have occurred and be continuing any default or event of
default under the Senior Bridge Credit Documentation with respect to
(i) non-payment under the Bridge Facility and (ii) bankruptcy events with
respect to the Borrower.

 

5. The Acquisition shall be consummated in compliance with applicable law in
accordance with the terms of the Merger Agreement, but without giving effect to
any amendments, waivers or consents by the Borrower that are materially adverse
to the interests of the Bridge Lenders or the Lead Arrangers in their respective
capacities as such without the consent of the Lead Arrangers (it being
understood that (a) any decrease in the Purchase Price shall not be materially
adverse to the interests of the Bridge Lenders or the Lead Arrangers so long as
such decrease is allocated to reduce the Bridge Facility and the

 

Conditions

Exhibit B – Page 1



--------------------------------------------------------------------------------

  Notes on a dollar-for-dollar basis, (b) any increase in the Purchase Price
which is funded solely with cash on hand or borrowings under the Borrower’s
existing credit facilities, and not with proceeds of other indebtedness shall
not be materially adverse to the interests of the Bridge Lenders or the Lead
Arrangers and (c) the granting of any consent under the Merger Agreement that is
not materially adverse to the interests of the Bridge Lenders or the Lead
Arrangers shall not otherwise constitute an amendment or waiver).

 

6. The Lead Arrangers shall have received (a) the audited consolidated statement
of financial position of the Acquired Companies and the related audited
consolidated statements of operations, comprehensive loss, changes in members’
equity and cash flows of the Acquired Companies as at and for the two most
recently ended fiscal years to have been completed at least 90 days prior to the
Bridge Funding Date and (b) the unaudited consolidated statement of financial
position of the Acquired Companies and the related unaudited consolidated
statements of operations and cash flows of the Acquired Companies as at and for
each subsequent fiscal quarter ended at least 45 days prior to the Bridge
Funding Date (which shall have been reviewed by the independent accountants for
the Acquired Companies as provided in Statement on Auditing Standards No. 100).
The Lead Arrangers hereby acknowledge receipt of all such information referred
to in clauses (a) and (b) of this paragraph for all relevant periods ended on or
prior to the date hereof.

 

7. Since December 31, 2016, there has not been any Material Adverse Effect (as
defined in the Merger Agreement).

 

8. All fees and expenses required to be paid on the Bridge Funding Date pursuant
to documentation related to the Transactions entered into among the Borrower,
the Lead Arrangers or the Bridge Lenders, in each case to the extent invoiced at
least three business days prior to the Bridge Funding Date, shall have been paid
(which amounts may be offset against the proceeds of the Bridge Facility).

 

9. The Administrative Agent, the Lead Arrangers and the Committed Lenders shall
have received, at least three business days prior to the Bridge Funding Date,
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, that has been reasonably requested by the
Administrative Agent, the Lead Arrangers and/or the Committed Lenders at least
10 days in advance of the Bridge Funding Date.

 

Conditions

Exhibit B – Page 2